         Case 1:19-cv-01080-JDB Document 14-1 Filed 04/24/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 FEDERAL TRADE COMMISSION
 600 Pennsylvania Avenue, N.W.
 Washington, DC 20580
                                                               Case No.: 1:19-cv-01080
                          Plaintiff,

                   v.                                            Judge John D. Bates

 SURESCRIPTS, LLC
 2800 Crystal Drive
 Arlington, VA 22202,

                          Defendant.




                        DECLARATION OF ALFRED C. PFEIFFER, JR.


       Alfred C. Pfeiffer, Jr., being duly sworn and pursuant to 28 U.S.C. § 1746 states and

declares that:

       1.         I am a partner at Latham & Watkins LLP in San Francisco, CA. My contact

information is:

                         Alfred C. Pfeiffer, Jr.
                         LATHAM & WATKINS LLP
                         505 Montgomery Street, Suite 2000
                         San Francisco, CA 94111-6538
                         Telephone: (415) 391-0600
                         Email: Al.Pfeiffer@lw.com

       2.         I am a member in good standing, admitted to practice law in the following court

and bars:
           Case 1:19-cv-01080-JDB Document 14-1 Filed 04/24/19 Page 2 of 2




          Court                                                              Admittance Date

          State of California                                                    12/10/1985
          USDC: Northern District of California                                  12/17/1985
          USDC: Eastern District of California                                   12/01/1986
          USDC: Central District of California                                   01/12/1996
          USDC: Southern District of California                                  06/13/2011
          U.S. Court of Appeals for the Eight Circuit                            06/08/2011
          U.S. Court of Appeals for the Ninth Circuit                            07/31/1987
          U.S. Court of Appeals for the Federal Circuit                          10/06/2008
          U.S. Supreme Court                                                     11/26/1990

          3.      I certify that I have not been suspended, disbarred, or disciplined by any state, court

or bar.

          4.      I am currently in good standing with all states, courts, and bars in which I am

admitted.

          5.      I have not been admitted pro hac vice in this Court within the last two years.

          6.      I am not a member of the D.C. bar nor do I have an application for membership

pending.

          I declare under penalty of perjury under the law of the United States of America that the

foregoing is true and correct.

          Executed this 24th day of April, 2019, in San Francisco, California.




                                                 Alfred C. Pfeiffer, Jr.




                                                    2
